Annual Meeting of Stockholders May 19, 2010 Exhibit 99.1 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 Perspective Cumulative returns assuming$100 invested in each stock / fund on May 1, 2009 AXAS: 222% INDEX FUNDS: 21-45% XOM: -2% $100investedin:Worth today: AXAS$322 IndexFunds$121 - $145 XOM$100 (including dividends) 4 LEGEND: Bakken producers Bakken permits (Q1 2010) Abraxas operated wells Abraxas non-operated wells Bakken Sleeper (Industry) AXAS:3 operated lease blocks within 1 location of commercial Bakken / Three Forks production MontanaNorth Dakota EOG, WLL: Parshall & Sanish CTL, MRO, DNR: Nesson Anticline XOM: Elm Coulee WLL: Lewis & Clark BEXP: Rough Rider 5 Bakken producersAbraxas operated wells Bakken permits (2010)Abraxas non-operated wells Bakken Sleeper (AXAS) 17% average WI (WI range of 2 - 50%) ~100 gross (1280 acre) units Numerous opportunities (operated and non-operated) NO LEASE EXPIRATIONS - acreage principally held by production Targeting July 2010- first operated well NON-OP: 4 WELLS 1 - ORRI BPO: on-line 2 - 10% WI: flow back (20 stages) 3 - 2% WI: w/o completion 4 - 2% WI: completing MontanaNorth Dakota Nesson 2,600 net acres Elm Coulee 440 net acres Elkhorn Ranch 2,000 net acres Harding 5,800 net acres North Fork 3,200 net acres Carter 3,200 net acres Sheridan 3,000 net acres 3 4 2 1 6 Eagle Ford Shale AXAS: ~ 3,200 gross (3,000 net) acres HBP (gas/condensate window) ~1,700 gross/net acres leased (gas window) ***** Leasing geologically / geophysically controlled ***** No expensive trend acreage South Texas gas window oil window PXD: Eagle Ford Discovery Enduring: Eagle Ford Discovery AXAS: HBP acreage PXD: Eagle Ford Discovery EOG: Eagle Ford Oil Discoveries gas/condensate window 7 Granite Wash AXAS: Acreage - HBP 11,802 gross 1,715 net 8% Non-Op WI XEC Huff 16-5H Hemphill Co., TX Texas Panhandle XEC: Huff 16-5H 1st 60 day average: 15.8 MMcfpd, 350 Bopd (17.9 MMcfepd) 1st 60 day CUM: 947 MMcf, 21 MBO (1.07 Bcfe) CHK Granite Wash producersAbraxas operated wells GW horizontal lateralAbraxas non-operated wells 8 Peer Group Analysis Source: Company filings with the SEC and market capitalization on May 14, 2010 E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 35% undervalued compared to E&P in analysis Mean equates to an AXAS share price of: Mean equates to an AXAS share price of: 40% undervalued compared to E&P in analysis 9 Peer Group Analysis Source: Company filings with the SEC E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR,
